Citation Nr: 1536294	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  14-07 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Milwaukee Pension Center


THE ISSUE

Entitlement to an apportionment of the Veteran's nonservice-connected pension benefits.


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from August 1972 to July 1974.  The appellant married the Veteran in November 1974.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 administrative decision by the Department of Veterans Affairs (VA) Milwaukee Pension Center in Milwaukee, Wisconsin.


FINDINGS OF FACT

1.  The appellant and the Veteran were married in November 1974. 

2.  The appellant and the Veteran have been legally separated for the past 30 years, and the Veteran is shown to have reasonably discharged his responsibility for the appellant's support as she is not a dependent.

3.  Hardship on the part of the appellant has not been established.


CONCLUSION OF LAW

The criteria for an apportionment of the Veteran's nonservice-connected pension benefits to the appellant have not been met.  38 U.S.C.A. § 5307 (West 2014); 38 C.F.R. §§ 3.450, 3.451 (2015).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

The claim for an apportionment of a Veteran's nonservice-connected pension benefits is a "simultaneously contested claim," and is subject to special procedural regulations.  38 C.F.R. §§ 19.100, 19.101, 19.102 (2015).  A "simultaneously contested claim" refers to a situation in which the allowance of one claim results in the disallowance of another claim involving the same benefit or the allowance of one claim results in the payment of a lesser benefit to another claimant.  38 C.F.R. § 20.3(p) (2015).  

In September 2011, the appellant filed her claim of entitlement to apportionment of the Veteran's nonservice-connected pension benefits.  In January 2012, correspondence from the RO was sent to the appellant that notified her of the elements of the notice requirements for an apportionment claim.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Accordingly, the RO satisfied the notice requirements with respect to the appellant's claim.  

The duty to assist the appellant has also been satisfied.  The RO has obtained the Veteran's service treatment records, as well as documentation relating to his award of VA benefits.  The appellant has not identified any evidence which may be helpful to her claim, which has not been obtained.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure as to the appellant is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, the Board finds that the appellant has been provided all of the requisite notice and VA has satisfied all of the special procedures required by the regulations.

As for the Veteran, the Board finds that VA has failed to satisfy all of the special procedures required of it by the regulations insofar as the Veteran was not provided all of the associated documentation.  However, the Veteran did provide information concerning his relationship with the appellant.  Thus, the Board finds that the purpose behind the special procedural requirements has been satisfied.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  Despite VA's failure, the Board finds that these errors are harmless in the circumstances of this case, as additional efforts to notify the Veteran at this point would serve no useful purpose, especially given that the Board is taking action favorable to the Veteran herein.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (holding that strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  Therefore, neither the appellant nor the Veteran will be prejudiced by proceeding on the adjudication of this claim.

Preliminarily, an analysis is required as to the marital status between the appellant and the Veteran.  Marriage is defined by the regulations as "a marriage valid under the laws of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued."  38 C.F.R. § 3.1(j) (2015).  

Neither the appellant nor the Veteran has contested that they were married in November 1974.  The evidence of record includes a certificate of marriage from the State of Illinois documenting this union.  

In a May 2007 rating decision, the RO granted the Veteran entitlement to nonservice-connected pension benefits, effective April 18, 2007.  In September 2011, the appellant filed her present claim seeking apportionment of the Veteran's nonservice-connected pension benefits.  In January 2012, the appellant submitted a completed VA Form 21-0788, Information Regarding Apportionment of Beneficiary's Award.  On the form, she reported having no monthly income, no assets, and no monthly expenses.

In response to the appellant's claim, the Veteran reported that they have been legally separated for 30 years, that he was unaware of the appellant's income, that he was not contributing to the support of the appellant, and that he did not consider the appellant a dependent.

Generally, a Veteran's benefits will not be apportioned where the total benefit payable to the disabled person does not permit payment of a reasonable amount to any apportionee.  38 C.F.R. § 3.458(a) (2015).  Under applicable criteria, a Veteran's VA benefits may be subject to apportionment "[i]f the veteran is not residing with his or her spouse."  See 38 U.S.C.A. § 5307; 38 C.F.R. §§ 3.450, 3.452 (2015); see also Marrero v. Gober, 14 Vet. App. 80, 81-82 (2000); Hall v. Brown, 5 Vet. App. 294 (1993).  

VA regulations provide for two types of apportionments.  The first type is a "general" apportionment.  38 C.F.R. § 3.450.  More specifically, all or any part of the compensation payable on account of any Veteran may be apportioned if a Veteran is not residing with his spouse or children, and a Veteran is not reasonably discharging his responsibility for the spouse's or children's support.  38 U.S.C.A. § 5307(a)(2); 38 C.F.R. § 3.450(a)(1)(ii).  It is not necessary for the claimant to establish the existence of hardship in order to obtain an apportionment under 38 C.F.R. § 3.450.  See Hall v. Brown, 5 Vet. App. 294 (1993).  No apportionment will be made where a Veteran is providing for dependents.  38 C.F.R. § 3.450.

The second type is a "special" apportionment.  Under this type of apportionment, without regard to any other provision regarding apportionment, where hardship is shown to exist, compensation may be specially apportioned between a Veteran and his dependents on the basis of the facts of the individual case as long as it does not cause undue hardship to the other persons in interest.  38 C.F.R. § 3.451.

In this case, the Veteran reported that he and the appellant have been legally separated for 30 years, that he was unaware of the appellant's income, that he was not contributing to the support of the appellant, and that he did not consider the appellant a dependent.  The appellant has not contested any of these contentions.  Absent any evidence to the contrary, the Veteran is shown to have reasonably discharged his responsibility for the appellant's support.  Thus, an apportionment is not warranted under 38 C.F.R. 3.450.

The Board also finds that the appellant is not shown to warrant a special apportionment under 38 C.F.R. § 3.451.  In the absence of any expenses, no hardship on the appellant is shown to exist.  Moreover, the Veteran's nonservice-connected pension was awarded based upon his being unable to secure and follow a substantially gainful occupation due to his disabilities.  Accordingly, a special apportionment is not warranted under 38 C.F.R. § 3.451.

The Board has considered the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  However, as the preponderance of the evidence is against the appellant's claim, the doctrine is not applicable in this case.  Accordingly, apportionment of the Veteran's nonservice-connected pension benefits is not warranted.


ORDER

Apportionment of the Veteran's nonservice-connected pension benefits is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


